Citation Nr: 0911791	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease and degenerative arthritis of 
the lumbar spine.

3.  Entitlement to an effective date earlier than 
February 17, 2004, for a grant of service connection for 
degenerative disc disease and degenerative arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962 and had Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which determined that, as new and 
material evidence had not been received, the Veteran's 
previously denied claims of service connection for bilateral 
hearing loss and for degenerative disc disease of the lumbar 
spine would not be reopened.  A Travel Board hearing was held 
at the RO in August 2007.

In October 2007, the Board reopened the Veteran's previously 
denied service connection claims for bilateral hearing loss 
and for degenerative disc disease of the lumbar spine.  The 
Board granted service connection for degenerative disc 
disease of the lumbar spine and remanded the Veteran's 
service connection claim for bilateral hearing loss to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

The Board notes that, in its October 2007 remand, it referred 
a claim of service connection for tinnitus back to the RO for 
appropriate action.  To date, however, the RO has not 
adjudicated this claim.  Accordingly, a claim of service 
connection for tinnitus is referred back to the RO again for 
adjudication.

In a December 2007 rating decision, the RO granted service 
connection for degenerative disc disease and degenerative 
arthritis of the lumbar spine, assigning a 10 percent rating 
effective February 17, 2004.  This decision was issued to the 
Veteran and his service representative in March 2008. 

As will be explained below, the issues of entitlement to an 
initial rating greater than 10 percent for degenerative disc 
disease and degenerative arthritis of the lumbosacral spine 
and entitlement to an effective date earlier than 
February 17, 2004, for a grant of service connection for 
degenerative disc disease and degenerative arthritis of the 
lumbosacral spine are addressed in the REMAND section of the 
decision below and are REMANDED again to the RO/AMC.  VA will 
notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current bilateral hearing loss is not 
related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March and May 2004 and May 2008, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his bilateral hearing loss 
to active service and noted other types of evidence the 
Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for bilateral 
hearing loss.  Thus, any failure to notify and/or develop 
this claim under the VCAA cannot be considered prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in the March 
2008 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
response to all of this notice, the Veteran notified VA in 
April 2006 and in March 2008 that he had no more information 
or evidence to submit in support of his claim.  Thus, the 
Board finds that VA met its duty to notify the appellant of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for 
bilateral hearing loss is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.

Pursuant to the Board's October 2007 remand, the RO/AMC sent 
the Veteran and his service representative a letter 
requesting that they provide the names and address of all VA 
and non-VA health care providers who had treated the Veteran 
for bilateral hearing loss since active service.  In 
response, the Veteran submitted a signed VA Form 21-4138 in 
which he stated that there was "additional information on 
hearing loss . . . [and] additional information from Social 
Security enclosed."  A review of the Social Security 
Administration (SSA) records provided by the Veteran 
indicates that he was awarded SSA disability benefits in 
November 2000.  The November 2000 SSA disability decision 
discussed in detail the Veteran's disability impairment due 
to his back condition and did not mention hearing loss.  
Although the RO did not obtain the Veteran's complete SSA 
records, because it appears that the Veteran was awarded SSA 
disability benefits for a back disability and not for hearing 
loss, the Board finds that a remand to obtain these records 
is not required.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided VA examinations for bilateral 
hearing loss.  Although the Veteran's service representative 
contended in a March 2009 Post-Remand Brief that the December 
2008 VA examination report was inadequate and flawed, a 
review of this report shows that the VA examiner reviewed the 
Veteran's audiology examination results and discussed his 
service treatment records and VA medical records in detail 
prior to offering an opinion concerning the contended causal 
relationship between the Veteran's current bilateral hearing 
loss and active service.  Given the foregoing, the Board 
finds that additional medical examinations are unnecessary.  
In summary, VA has done everything reasonably possible to 
notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred his current bilateral 
hearing loss during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing 
loss (as an organic disease of the nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records from his Army 
National Guard service show that, at an enlistment physical 
examination in February 1957, he denied any relevant medical 
history and clinical evaluation was normal.  The Veteran's 
hearing was 15/15 (or within normal limits) bilaterally on 
whispered voice test.  It was noted that audiometric testing 
was "not required."  The Veteran's medical history and 
clinical evaluation were unchanged on an Army National Guard 
re-enlistment physical examination in February 1960.

The Veteran's service treatment records from his period of 
active duty in the Army show that, at his enlistment physical 
examination in September 1961, the Veteran denied any 
relevant medical history.  Clinical evaluation was normal 
except for a right lower quadrant scar.  The Veteran's 
hearing was 15/15 (or normal) bilaterally on whispered voice 
test.  The Veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
5
LEFT
10
5
5
X
5

The Veteran was not treated for bilateral hearing loss during 
active service.

At his separation physical examination in June 1962, the 
Veteran reported a medical history of ear, nose, and throat 
trouble.  The in-service examiner noted that this was "of no 
importance."  Clinical evaluation was normal.  The Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
X
15
LEFT
-5
-5
-5
X
0

The post-service medical evidence shows that, on VA 
examination in December 1998, the Veteran complained of 
decreased hearing bilaterally.  The VA examiner noted that 
the Veteran's medical records were not available for review 
prior to testing.  The Veteran reported that his left ear was 
his better ear but he had difficulty understanding speech 
when he was not facing the speaker and when background noise 
was present.  He denied any pain, drainage, medical 
treatment, or surgery for his ears or hearing.  He reported 
being exposed to excessive noise during active service 
without ear protection.  The Veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
80
105+
105+
LEFT
40
50
65
85
80

Speech audiometry revealed speech recognition ability of 
0 percent in the right ear and of 48 percent in the left ear.  
The diagnoses were moderately severe to profound 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.

On VA examination in December 2006, the Veteran complained of 
hearing loss since 1961.  He reported that the situation of 
greatest difficulty was understanding normal conversation.  
He also reported being in the military from 1961 to 1962 and 
serving as an M48 tank driver.  He reported further a history 
of military noise exposure due to small arms and heavy 
artillery fire.  He denied any history of occupational noise 
exposure following active service and reported that he had 
worked as a truck driver.  He reported occasional 
recreational noise exposure from lawnmowers.  The Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
90
100
LEFT
30
35
70
75
80

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 76 percent in the left 
ear.  The VA examiner noted that the Veteran's air and bone 
conduction scores "were essentially equal confirming 
sensorineural hearing loss."  The Veteran had normal 
tympanograms bilaterally.  Acoustic reflexes were absent.  
Otoscopy was unremarkable bilaterally.  The diagnoses were 
mild to moderate to profound sensorineural hearing loss in 
the right ear and mild to severe sensorineural hearing loss 
in the left ear.  

On VA examination in December 2008, the Veteran complained of 
bilateral hearing loss which had been present since 1963.  
The Veteran reported difficulty understanding in all 
listening situations.  He denied any ear pathology or ear 
disease during service.  He reported significant noise 
exposure during service for artillery and vehicle noise.  He 
reported serving as a tank driver during active service and 
being exposed to rifle firing, tank tracks, and radio 
communications.  His only hearing protection during service 
were headphones for radio communication.  The Veteran also 
reported driving trucks for 25 years after active service and 
was not required to wear hearing protection.  He reported 
further that he used a chainsaw occasionally without hearing 
protection.  The Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
100
105
LEFT
50
40
80
75
80

Speech audiometry revealed speech recognition ability of 
68 percent in the right ear and of 64 percent in the left 
ear.  The VA examiner opined that, since the Veteran had 
hearing within normal limits at his separation from active 
service, his in-service noise exposure had not affected his 
hearing loss.  The diagnoses were mild to profound 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hearing loss.  Initially, the Board notes that the 
Veteran was not shown to have bilateral hearing loss during 
Army National Guard service or active duty or within the 
first post-service year.  The VA examiner noted in December 
2008 that the Veteran had separated from active service with 
normal hearing bilaterally.  Accordingly, service connection 
for sensorineural hearing loss as a chronic disease is not 
warranted.  See generally 38 C.F.R. §§ 3.307, 3.309.  It 
appears that the Veteran first was treated for bilateral 
hearing loss in December 1998, or almost 36 years after his 
service separation in August 1962.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the Veteran 
currently experiences bilateral hearing loss.  A second VA 
examiner also diagnosed the Veteran as having bilateral 
hearing loss following VA examination in December 2006.  
Critically, after diagnosing the Veteran as having bilateral 
hearing loss in December 2008, the VA examiner opined that, 
because the Veteran had separated from active service with 
normal hearing bilaterally, his reported in-service noise 
exposure had not affected his current bilateral hearing loss.  
There is no competent contrary opinion of record.  In 
summary, absent evidence, to include a medical nexus, 
relating the Veteran's current bilateral hearing loss to 
active service, the Board finds that service connection for 
bilateral hearing loss is not warranted.

Additional evidence in support of the Veteran's service 
connection claim for bilateral hearing loss is his own lay 
assertions and August 2007 Board hearing testimony.  The 
Veteran's service representative contended in a March 2009 
Post-Remand Brief that this lay testimony was entitled to 
greater probative value than the VA examiner's December 2008 
opinion concerning the contended causal relationship between 
bilateral hearing loss and active service.  As a lay person, 
however, the Veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Veteran contends that his service-connected degenerative 
disc disease and degenerative arthritis of the lumbar spine 
is more disabling than currently evaluated and that he is 
entitled to an effective date earlier than February 17, 2004, 
for the grant of service connection for this disability.

As noted in the Introduction, in a December 2007 rating 
decision, the RO granted service connection for this 
disability and assigned a 10 percent rating effective 
February 17, 2004.  In statements on a signed VA Form 21-4138 
dated on March 17, 2008, and submitted to the AMC that same 
day, the Veteran disagreed with both the disability rating 
and the effective date for the grant of service connection 
for degenerative disc disease and degenerative arthritis of 
the lumbar spine.  The Veteran's service representative 
correctly noted in a March 2009 Post-Remand Brief that a 
Statement of the Case (SOC) on these issues is not of record.  
Where a claimant files a notice of disagreement and the RO 
has not issued an SOC, the issue must be remanded to the RO 
for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his service 
representative an appropriate statement of 
the case and notice of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal as to the issues of 
entitlement to an initial rating greater 
than 10 percent for degenerative disc 
disease and degenerative arthritis of the 
lumbar spine and entitlement to an 
effective date earlier than February 17, 
2004, for a grant of service connection 
for degenerative disc disease and 
degenerative arthritis of the lumbar 
spine.  These issues should be returned to 
the Board for appellate review only if the 
Veteran files a timely substantive appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


